DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.  

Allowable Subject Matter
Claims 1-2, 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 1 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a displacement mechanism for raising and lowering wheels onto a rail system that a remotely operated vehicle runs on comprising a motor, a drive crank, a coupler link,  lift rocker pivotally coupled to the coupler link, wherein the coupler link couples the rotational drive from the drive crank to the lift rocker, a displacement link pivotally coupled to the lift rocker and a displacement plate comprising wheels, the displacement plate being configured to slide in a frame of the remotely operated vehicle, wherein the displacement plate is pivotally coupled to the displacement link such that the lift rocker, the displacement link, and the displacement plate act as a rocker slider mechanism that raises and lowers the displacement plate and the wheels, and wherein the coupler link, the drive crank, the lift rocker, the displacement link, and the displacement plate are coupled to each other by pivots, and wherein in a lowered position, the coupler link straddles a pivot connection between the drive crank and motor such that the pivots of the coupler link are positioned on opposite sides of the pivot connection between the drive crank and the motor.  Hognaland discloses a lift rocker, displacement link, and displacement plate that raises and lowers the displacement plate and the wheels but not that a coupler link straddles a pivot connection between the drive crank and motor such that the pivots of the coupler link are positioned on opposite sides of the pivot connection between the drive crank and the motor.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        


/ASHLEY ROMANO/
Examiner, Art Unit 3652